DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 26, 2021.  These drawings are acceptable.
Response to Amendment
The amendment to claims 1, 4 and 5, submitted July 26, 2021 is acknowledged and entered. 
The amendment to the specification, submitted July 26, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 8, filed July 26, 2021, with respect to the rejection of claims 1 and 4 – 7 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 and 4 – 7 under 35 USC 112(b) has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Anthony C. Salazar on August 25, 2021.
The application has been amended as follows: 
In the claims:
Please cancel claim 2.
Allowable Subject Matter
Claims 1 and 3 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teaches or suggest a method for extracting botanical oil from botanical biomass comprised of: increasing the surface area of the botanical biomass; removing heat from the botanical biomass; introducing the heat reduced botanical biomass to a suitable solvent; solvating soluble constituents of the botanical biomass into a suitable solvent thereby forming a first solution; and introducing water to the first solution to precipitate soluble solids thereby forming a slurry; removing the precipitated solids from the slurry thereby forming a solution; removing the solvent by evaporation forming a mixture and isolating the desired botanical oil from the mixture.
Close prior art is found in the teaching of Colbeth et al. (U.S. 2,616,908).  The prior art of Colbeth provides a process for continuously extracting castor oil from castor seed with the aid of solvents. The process of this invention includes the following main steps: fine grinding of seed in a convenient mill in the presence of a solvent, while continuously charging and discharging the mill; converting the seed proteins to a non-gelatinous form; separation of the miscella from the pomace; and chilling treatment of the miscella to separate the oil from the major portion of the solvent.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622